DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 03/16/2022: Claims 1-16 and 18-21 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-6 and 11-16 under 35 U.S.C. 103 as being obvious over Nakai et al (US 2004/0077964 A1, cited in IDS, hereinafter Nakai) in view of Xiao (US 2004/0207396 A1, heretofore referred to as Xiao) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  
Applicant's arguments regarding the rejection of claims 7 and 17 under 35 U.S.C. 103 as being unpatentable over Nakai in view of Xiao in view of Rofougaran et al (US 2012/0313723 A1, cited in IDS, hereinafter Rofougaran) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.
Applicant's arguments regarding the rejection of claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Xiao in view of Rofougaran in view of Nemirovsky (US 2011/0315880A1, cited in IDS heretofore referred to as Nemirovsky) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 18 will now read: “The method of claim 11 further comprising mating said MEMS array with a CMOS (Complementary Metal Oxide Semiconductor) VLSI (Very Large Scale Integrated Circuit) that performs demultiplexing and readout functions.”

Allowable Subject Matter
Claims 1-16 and 18-21 are allowed after the amendment above.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… the array of vector magnetometers comprising a MEMS array of vector magnetometer structures configured on an IC (Integrated Circuit) chip; and a display that displays a visual reconstruction of an original electric current that produces said at least one magnetic field, the display comprising vectors representing direction and magnitude of the original electric current.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-10 are allowed for depending from allowable claim 1.
In claim 11, the specific limitations of  “… an array of vector magnetometers comprising a MEMS array of vector magnetometer structures, at least one magnetic field in three directions produced by a flow of electric current on a device; and displaying a visual reconstruction of an original electric current that produces said at least one magnetic field, the display comprising vectors representing direction and magnitude of the original electric current.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 12-16 and 18-20 are allowed for depending from allowable claim 11.
In claim 21, the specific limitations of  “… a MEMS array of vector magnetometer structures configured on an IC (Integrated Circuit) chip; Page 4 of 14 SERIAL NO. 16/328,839a CMOS (Complementary Metal Oxide Semiconductor) VLSI (Very Large Scale Integrated Circuit) mated to said MEMS array of vector magnetometer structures to perform demultiplexing and readout functions wherein said CMOS VLSI comprises one of: a CMOS readout IC and a Charged Coupled Device; a microcontroller that initializes said MEMs array of vector magnetometer structures; a reconstruction module that visually reconstructs said flow of said electric current on said device from data detected by said array of magnetometers; and a display that displays said visual reconstruction of said flow of electric current that produces said at least one magnetic field, the display comprising vectors representing direction and magnitude of the original electric current, wherein said flow of said electric current is reconstructed at a distance including the magnitude.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Bertrand teaches magnetic field measurement but does not teach “the array of vector magnetometers comprising a MEMS array of vector magnetometer structures configured on an IC (Integrated Circuit) chip; and a display that displays a visual reconstruction of an original electric current that produces said at least one magnetic field, the display comprising vectors representing direction and magnitude of the original electric current”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863